        Case 3:18-cv-01906-AC        Document 32      Filed 04/23/20     Page 1 of 2




James S. Coon
OSB#: 77145
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: jcoon@tcnf.legal

Scott A. Sell
OSB#: 144297
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: ssell@tcnf.legal

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

TORI HACKNEY                                      Case No.:     3:18-cv-01906-AC
                     Plaintiff,
                                                                ORDER GRANTING
                                                                STIPULATED MOTION
                                                                FOR ATTORNEY FEES
                                                                UNDER 28 U.S.C. § 2412
       V.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,
                Defendant.

       Based on the stipulation of the parties, it is hereby ORDERED that attorney fees

in the amount of $4,423.14 will be awarded to Plaintiff in care of her attorneys pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412, payable after the satisfaction of

Plaintiffs debts, if any, under Astrue v. Ratliff, 560 U.S. 586 (2010), and mailed to her

attorney, Scott A. Sell, at Mr. Sell's address: 820 SW 2nd Ave Ste 200, Portland OR
       Case 3:18-cv-01906-AC     Document 32   Filed 04/23/20   Page 2 of 2




97204. There are no costs or expenses.

      Dated thi~\1ay of April, 2020.




Presented by:
Scott A. Sell
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
